DETAILED ACTION
Claims 1 – 7, 9 – 17, 19 – 27 and 29 - 30 have been presented for examination.  Claims 1, 9 – 11, 19 – 21 and 29 - 30 are currently amended.  Claims 8, 18 and 28 are cancelled.
This office action is in response to submission of the amended on 01/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejection of Claims under 35 U.S.C. §101
Applicant’s amendments overcome the 101 rejection.  Therefore it is withdrawn.

Response to Rejection of Claims under 35 U.S.C. §103
Applicant’s arguments have been fully considered and they are persuasive.  Therefore the prior art rejection is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken together or in combination discloses the claim 1 (and similarly for claim 11 and 21) method, comprising: “in response to determining that the segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent 

Dong, C. “An Integrated Multi-Component Reservoir-Wellbore Thermal Model” teaches merging sub-segments until the boundary or base segment exclusively contains the discretized segments.  However does not appear to explicitly disclose in response to determining that a wellbore segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the wellbore.

Coats et al. “A Generalized Wellbore and Surface Facility Model, Fully Coupled to a Reservoir Simulator” teaches solving a portion of the network/reservoir equations using sparse Gaussian elimination with row pivoting.  However does not appear to explicitly disclose in response to determining that a wellbore segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the wellbore.

Liu, J. “Three-phase network simulator for horizontal wells with complex advanced well completions” teaches dividing up a well into a desired number of segments which affects an accuracy.  However does not appear to explicitly disclose in response to determining that a wellbore segment does not comprise a connection or a 

Dogru, A. (US 9164191) teaches combining reservoir model layers located between flow barrier layers and have vertical flow.  However does not appear to explicitly disclose in response to determining that a wellbore segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the wellbore.

Shetty et al. (US 9217313) teaches using Gaussian elimination to reduce number of unknown variables in order to simplify the mathematical representation.  However does not appear to explicitly disclose in response to determining that a wellbore segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the wellbore.

Maliassov, S. (US 2014/0236558) teaches merging nodes in a reservoir model.  However does not appear to explicitly disclose in response to determining that a wellbore segment does not comprise a connection or a flow control element, merging a modeling of the segment with modeling of a conduit link for an adjacent segment of the wellbore (i.e. it ignores the flow control elements).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148